 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSE LUIZ RIVAS
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                               ******

11   UNITED STATES OF AMERICA,                           Case No.: 1:19-CR-00076-DAD-BAM
12                  Plaintiff,
13          v.                                           STIPULATION AND ORDER TO
                                                         TRAVEL OUTSIDE OF THE EASTERN
14                                                       DISTRICT OF CALIFORNIA

15   JOSE LUIS RIVAS, JR.,
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          On March 28, 2019, Defendant Jose Luiz Rivas made his initial appearance before this
20   Court on a criminal complaint filed in the Eastern District of California charging him with
21   conspiracy to distribute and possess with intent to distribute controlled substances. Mr. Rivas
22   was released into the custody of Emilia Rodriguez Rivas after posting a $225,000 property bond
23   with conditions set by this Court. Three of the conditions of his release are: (c) not be absent
24   from his residence for more than 24 hours without prior approval of Pre-trial Services and travel
25   is restricted to the Eastern District of California, unless otherwise approved in advance of Pre-
26   trial Services; (f) seek and/or maintain employment, and provide proof to Pre-trial Services upon
27   request; and (k) the Defendant is to participate in the location monitoring program with a curfew
28   from 8:00 p.m. to 7:00 a.m. except for on Sundays – he is subject to home incarceration and must
     remain inside his residence at all times unless pre-approved by the Pre-trial Services officer.

                                                        1
                                        STIPULATION AND ORDER TO TRAVEL
                                       CASE NO.: 1:19-CR-00076-DAD-BAM
 1          Mr. Rivas owns a franchise for Snap-on Tools. Snap-On Tools is holding a franchisee
 2   conference from August 16 – 18, 2019, in Washington, D.C. The franchisee conference is a
 3   massive product expo which provides business updates and the latest innovations to franchisees
 4   so they may advance their businesses.
 5          Mr. Rivas would like to travel by plane with his wife Alexandra to Washington, D.C. on
 6   August 15, 2019, and returning on August 19, 2019. United States Pretrial Services Officer Frank
 7   Guerrero has advised defense counsel that he does not oppose this modification allowing Mr.
 8   Rivas to travel to Washington, D.C. He notes that Mr. Rivas is in full compliance, has performed
 9   well on pre-trial release and there are currently no supervision issues. Mr. Guerrero requests that
10   Mr. Rivas first obtain permission from the Court and comply with any restrictions that Pretrial
11   Services may impose on such travel.
12          Accordingly, the parties agree and stipulate that Mr. Rivas’ conditions of release should
13   be modified as follows: Mr. Rivas shall be permitted to travel by plane to Washington, D.C. on
14   Thursday, August 15, 2019, and returning no later than 8:00 p.m. on Monday, August 19, 2019,
15   with the advance permission of, and as directed by, Pretrial Services.
16          IT IS SO STIPULATED.
17                                               Respectfully submitted,
18    DATED:      July 17, 2019            By: /s/Thomas M. Newman
19                                             THOMAS M. NEWMAN
                                               Assistant United States Attorney
20
21
22    DATED:      July 17, 2019            By: /s/Anthony P. Capozzi
                                               ANTHONY P. CAPOZZI
23
                                               Attorney for Defendant JOSE LUIZ RIVAS
24
25                                                ORDER

26
27          For reasons set forth above, the Defendant’s conditions of pretrial release shall be

28   modified as follows: The Defendant shall be permitted to travel with his wife by plane to
     Washington, D.C. on Thursday, August 15, 2019, and return no later than 8:00 p.m. on

                                                        2
                                        STIPULATION AND ORDER TO TRAVEL
                                       CASE NO.: 1:19-CR-00076-DAD-BAM
 1   Monday, August 19, 2019, with the advance permission of, and as directed by, Pretrial Services.
 2   All other conditions shall remain in effect.
 3
 4   IT IS SO ORDERED.
 5
     Dated:    July 17, 2019                                       /s/    Sheila K. Oberto        .
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        3
                                        STIPULATION AND ORDER TO TRAVEL
                                       CASE NO.: 1:19-CR-00076-DAD-BAM
